ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is an eccentric valve having the combination of a valve seat having a valve hole with a valve element having a seal surface with a rotary shaft having a central axis positioned eccentrically with the seal surface positioned eccentrically with a drive mechanism with a driving force receiving part with a bearing with a return spring with during non-operation of the drive mechanism the eccentric valve generates a separating direction urging force causing the rotary shaft to incline about the bearing serving as a fulcrum and urging the valve element away from the seat caused by the return spring force and acting in a direction perpendicular to a central axis of the bearing with a sealing member with the valve is configured to perform a control mode that is a pressure regulating mode controlling an open area of the valve hole with a sealing control mode controlling rotation of the valve element near a fully-closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921